Case 3:16-cv-02435-BRM-DEA Document 242 Filed 10/21/19 Page 1 of 2 PagelD: 3369

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. : Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER having come before the Discovery Master through Plaintiffs’ September 5,
2019 letter raising various discovery issues with respect to the Praxair defendants; and the
Discovery Master having considered the parties’ written submissions and heard oral argument;
and good cause appearing for the entry of this Order,

IT IS on this 18** day of October, 2019,
ORDERED AS FOLLOWS:

1. Consistent with Judge Arpert’s September 28, 2017 ruling, within fourteen (14) days Praxair
shall certify that all redactions on the documents previously produced in discovery relate only
to products that are not substantially similar to the product at issue in this case. To the extent
that any redactions do not fall into such category, Praxair shall produce copies of the
documents with the redactions removed.

2. (a) Within fourteen (14) days, Praxair shall certify to plaintiffs that it has reviewed Stephen
Angel’s emails using the agreed-upon search terms, and no responsive emails were located.

(b) Plaintiffs’ application that Praxair search for and produce Electronically Stored
Information from Ericka Schreckengost, Keeley Norris, and Alain Lefevre, is granted,
substantially for the reasons set forth in plaintiffs’ moving papers.

3. Plaintiffs’ applications to compel Praxair to provide complete and comprehensive answers
and responsive documents to Plaintiffs’ Third Set of Interrogatories and Fourth Set of Requests
for Production of Documents are granted in part, as follows: Within fourteen (14) days, Praxair
shall identify the number of all projects for which Praxair engaged WHA, the name of each such
project, and the amount of money Praxair paid WHA for each of those projects.

4. Plaintiffs’ application to compel Praxair to provide complete and comprehensive answers to
Plaintiffs’ Fourth Set of Interrogatories is denied without prejudice as premature.
Case 3:16-cv-02435-BRM-DEA Document 242 Filed 10/21/19 Page 2 of 2 PagelD: 3370

5. Plaintiffs’ application to compel Praxair to provide the name of the Praxair employee who
communicated with Work Safe BC in Praxair 08667-8699 is denied, substantially for the reasons
set forth in Praxair’s opposition papers.

6. Within fourteen (14) days, Praxair shall produce all litigation hold orders related to the Grab
‘n Go Vantage issued between October 4, 2011 and April 14, 2014, including the April 14, 2014
litigation hold order, to the Special Discovery Master ~. camera review.

: f
—= a !

~~.

aie. 2
AK AWA

Harry G. Carroll, J.A.D. (Ret.), Discovery Master
